9 N.Y.3d 1015 (2008)
In the Matter of ADULT HOME AT ERIE STATION, INC., Respondent,
v.
ASSESSOR AND BOARD OF ASSESSMENT REVIEW OF CITY OF MIDDLETOWN et al., Appellants.
Court of Appeals of the State of New York.
Submitted January 7, 2008.
Decided January 10, 2008.
Motion by Healthcare Association of New York State, Inc. for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.